DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 7, 9 and 15 are noted.
Due to amendments to the claims, the claim rejections are modified herein.

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive.
Applicant argues regarding Prior that “merely including a biologically-active filter provides some benefit but is less than optimal when processing the water from the sludge settling and anaerobic disinfection tank.” Applicant further argues that the instant claims distinguish over the cited references by the amendments made to the claims
These arguments are not found persuasive. Applicant has failed to establish why Prior’s filter is distinguished from that claimed, in particular in light of the combination of references. The office maintains the position that Prior’s teachings regarding a biologically-active filter are in line with the claimed embodiment.
Regarding the claim amendments, the newly introduced limitations are addressed in the following updated rejection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments made to independent claims 1, 7 and 15 are not considered to be adequately supported by the specification as originally filed. The office was unable to locate in the specification support for the newly introduced subject matter in the claims. There does not appear to be any disclosure which supports the biofilter media tank receiving a first input and a second input, in particular the second input “that is filtered through a biofilter prior to being received by said biofilter media tank, where said first materials includes substantially more solids than said second materials.” The most relevant disclosure appears to be that in [0029] of the as-filed specification and Fig. 4. However, only one input is depicted in Fig. 4 (transfer tube 114). There is a sludge return line (115) which returns a portion of microbe colonies back into the disinfection tank. However, no support has been found for the limitations as presented in the amended claims and thus the amendments are considered to introduce new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan, JR et al (US 2014/0054206, hereinafter “O’Regan”) in view of Prior et al (US 2014/0151294) and Panunzio (US 2012/0228117).
Regarding claim 1, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a; 5a):
a sludge settling and anaerobic disinfection tank 410 (see [0041]-[0042]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0088]);
a final filter (see [0073]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection tank, given that both function as settling tanks (see also [0079] which states “the water is placed into a settlement tank 514 or surge tank for holding”).
O’Regan discloses an embodiment wherein the greywater source 60 is directly connected to tank 410 (see Fig. 4a; [0041]-[0042]) and is thus considered to teach the limitation receiving flows from 410 is therefore considered to be fully taught and/or suggested by O’Regan and would be practiced by a person of ordinary skill in the art. See also MPEP 2144.04 II A, if primary filtration is not needed, e.g. because the settling tank(s) provide the necessary solids separation function, its omission is obvious. Again, this is supported by the fact that O’Regan discloses an embodiment without the initial filter.
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter within a filter chamber. The filter chamber receives liquid downstream of the anaerobic chamber (claimed first input) (see 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
Regarding claim 2, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 3, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting. However, the office notes that water is distilled in the distiller of both O’Regan and Panunzio (inherent during use of the systems).
Regarding claim 4, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 5, Prior discloses wherein the biofilter media tank contains a biofilter with colonized aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes).
Regarding claim 6, Prior discloses a sludge return line connecting the biofilter media tank to the anaerobic disinfection tank (see [0061], backwash conduit 342).
Regarding claim 7, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a; 5a):
a sludge settling and anaerobic disinfection tank 410 that is designed to cause greywater to come into contact with an anaerobic sludge layer within the tank (see [0041]-[0042]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0088];
a final filter designed so that water flows through the filter to remove solids and particles (see [0073]; [0083]; [0092]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection 514 or surge tank for holding”).
O’Regan discloses an embodiment wherein the greywater source 60 is directly connected to tank 410 (see Fig. 4a; [0041]-[0042]) and is thus considered to teach the limitation receiving flows from grey-water producing sources that are free from being filtered prior to being received by the inlet flow stabilization tank. While the office notes that O’Regan discloses an embodiment with an initial filter (i.e. as in Fig. 4b), the omission of a filter in Fig. 4a is evidence that the filter is an optional embodiment (see also claim 1, which does not include a filter element). Implementing an embodiment which does not include a filter upstream of the tank 410 is therefore considered to be fully suggested by O’Regan and would be practiced by a person of ordinary skill in the art. See also MPEP 2144.04 II A, if primary filtration is not needed, e.g. because the settling tank(s) provide the necessary solids separation function, its omission is obvious. Again, this is supported by the fact that O’Regan discloses an embodiment without the initial filter.
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter within a filter chamber (see [0040]; [0078]; Fig. 3), wherein the biofilter has aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes). The filter chamber receives liquid downstream of the anaerobic chamber (claimed first input) (see [0078]). Prior further discloses means for recirculating filter backwash via the filter backwash conduit to an upstream chamber (see [0080]). Thus, that material once it returns to the filter is considered equivalent to the claimed second input. The relative solids content of the materials does not structurally distinguish the claimed system.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
Regarding claim 8 and 13, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 10, O’Regan discloses skimmers to remove material that floats to the top (see [0077]; [0085]). While the reference does not explicitly disclose a skimmer on the sand filter, it is considered that it would have been obvious to a person of ordinary skill in the art to modify the sand filter by the addition of a skimmer to achieve the same benefit of removing material that floats to the top in the final filter tank.
Regarding claim 11, Prior discloses a recycle line from filtration to equalization, to allow wastes and concentrates to be internally recycled within the recycling system (see [0058]; [0064]).
Regarding claim 12, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claims 15 and 16, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a-b; 5a):
a sludge settling and anaerobic disinfection tank 410 (see [0042]);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0088];
a final filter (see [0073]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where 514 or surge tank for holding”).
O’Regan discloses an embodiment wherein the greywater source 60 is directly connected to tank 410 (see Fig. 4a; [0041]-[0042]) and is thus considered to teach the limitation receiving flows from grey-water producing sources that are free from being filtered prior to being received by the inlet flow stabilization tank. While the office notes that O’Regan discloses an embodiment with an initial filter (i.e. as in Fig. 4b), the omission of a filter in Fig. 4a is evidence that the filter is an optional embodiment (see also claim 1, which does not include a filter element). Implementing an embodiment which does not include a filter upstream of the tank 410 is therefore considered to be fully suggested by O’Regan and would be practiced by a person of ordinary skill in the art. See also MPEP 2144.04 II A, if primary filtration is not needed, e.g. because the settling tank(s) provide the necessary solids separation function, its omission is obvious. Again, this is supported by the fact that O’Regan discloses an embodiment without the initial filter.
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]).
O’Regan does not disclose: (1) a pump that pumps flows from the inlet flow stabilization tank to the sludge setting and anaerobic disinfection tank; (2) a biofilter media tank; and (3) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have 
Regarding (2), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter within a filter chamber (see [0040]; [0078]; Fig. 3), wherein the biofilter has aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes). The filter chamber receives liquid downstream of the anaerobic chamber (claimed first input) (claimed first input) (see [0078]). Prior further discloses means for recirculating filter backwash via the filter backwash conduit to an upstream chamber (see [0080]). Thus, that material once it returns to the filter is considered equivalent to the claimed second input. The relative solids content of the materials does not structurally distinguish the claimed system.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (3), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
The combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 17, Prior discloses a recycle line from filtration to equalization, to allow wastes and concentrates to be internally recycled within the recycling system (see [0058]; [0064]).
Regarding claim 18, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 19, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 20, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The material acted upon by the system is not considered to be structurally limiting. However, the office notes that O’Regan discloses greywater as being water from the laundry, shower, bathroom sink, etc. (see [0015]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Prior and Panunzio, as applied to claim 7 above, in further view of Staschik (US 2002/0189173).
Regarding claim 9, the references cited above do not disclose access ports on the tanks.
Staschik discloses a wastewater treatment system for houses (see Abstract). Staschik discloses the system comprising access doors (see [0039]; [0151]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to include access doors on the system, as suggested by Staschik, in order to provide capability for servicing, as needed.
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Prior and Panunzio, as applied to claim 13 above, in further view of Aguglia (US 2004/0025931).
Regarding claim 14, Panunzio does not disclose wherein the solar distiller contains a dielectric mirror. However, it is noted that the distiller of Panunzio is powered by solar panels (see [0044]; [0064]).
In this regard, the office submits that dielectric mirrors are known in the art as a type of solar panel construction (see Aguglia: [0037]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use solar panels with dielectric mirrors in the modified O’Regan system. The selection of a known material based on its suitability for its intended use is prima facie obvious. MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772